UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a copy of the press release of Seadrill Limited (the "Company"), dated August 25, 2011, announcing the Company’s financial results for the three months ended June 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: September 8, 2011 By /s/ Georgina Sousa Georgina Sousa Secretary Exhibit 99.1 Seadrill Limited (SDRL) - Second quarter 2011 results Highlights ● Seadrill generates second quarter 2011 EBITDA*) of US$579 million ● Seadrill reports second quarter 2011 net income of US$645 million and earnings per share of US$1.34 ● Seadrill distributes quarterly cash dividend of US$0.75 per share ● Seadrill records a US$416 million gain on realization of the Pride International Inc. shareholding (“Pride”) ● Seadrill exercised its right to call and retire the US$750 million 2012 convertiblebond ● Seadrill ordered a new ultra-deepwater drillship for an all-in cost of US$600million ● Seadrill ordered a new tender barge rig for a total consideration of US$115 million and a new semi-tender rig for an all-in cost of US$200 million ● Seadrill agreed to sell the jack-up rig West Juno for a total consideration of US$248.5 million ● Seadrill agreed to sell the jack-up rig West Janus for a total consideration of US$73 million Subsequent events ● Seadrill acquired a 33.75 percent ownership stake in Asia Offshore Drilling Ltd through a private placement ● Seadrill’s majority owned subsidiary, North Atlantic Drilling Ltd, takes delivery of the harsh environment jack-up rig West Elara ● Seadrill completed the divestment of the jack-up rig West Juno for US$248.5 million in early July ● Seadrill secures two three-year contracts for two jack-ups with a US$348 million revenue potential *) EBITDA is defined as earnings before interest, depreciation and amortization equal to operating profit plus depreciation and amortization. Condensed consolidated income statements Second quarter results Consolidated revenues for the second quarter of 2011 amounted to US$995million as compared to US$1,110 million in the first quarter. The reduction is due to de-consolidation of Archer Limited from end of February. Operating profit for the quarter was US$430 million, compared with US$431 million in the preceding quarter. The quarter included increased contribution from floaters partly offset by reduced contribution from our jack-up rigsand tender rigs. Net financial items for the quarter amounted to a gain of US$264 million compared to a gain of US$441 million in the previous quarter. The reduction is mainly related to a US$90 million loss on derivative financial instruments compared to a US$41 million gain in the first quarter. In addition, this quarter included a gain on realization of our Pride position of US$416 million whereas the first quarter benefited from a US$477 million gain in connection with the deconsolidation of Archer Limited formerly known as Seawell Limited. Income taxes for the second quarter were US$50 million compared to US$48 million in the first quarter. Net income for the quarter was US$645 million and basic earnings per share of US$1.35. Balance sheet At the end of the second quarter total assets amounted to US$18,123 million, a decrease of US$450 million compared to the first quarter. Total current assets decreased from US$2,765million to US$1,965 million over the course of the quarter. The decrease was primarily related to the realization of our holding in Pride and to a reduced cash position. Page 1 Total non-current assets increased from US$15,808million to US$16,158 million. The US$350 million increase was mainly due to increased book value of the rigs. Total current liabilities decreased from US$2,312 million to US$2,066 million. Long-term interest bearing debt decreased from US$8,838 million to US$8,264 million over the course of the quarter. Net interest bearing debt was US$8,711 million compared to US$8,974 million as of March 31, 2011. Total equity increased from US$6,206 million as of March 31, 2011 to US$7,077 million as of June 30, 2011. The increase is related to the conversion of convertible debt and contribution from net income for the quarter partly offset by dividends paid during the quarter. Cash flow As of June 30, 2011, cash and cash equivalents amounted to US$488 million, which corresponds to a decrease of US$336 million as compared to the previous quarter. At the same time, the Company had US$553 million in aggregated undrawn credit lines on its bank facilities. Net cash from operating activities for the period was US$253 million whereas net cash used in investing activities for the same period amounted to US$197 million, primarily related to yard installments on rigs. Net cash used in financing activities was US$392 million mainly due to payment of dividend and purchase of treasury shares. Outstanding shares As of June 30, 2011, the issued common shares in Seadrill Limited totaled 466,707,575 adjusted for our holding of 2,543,358 treasury shares. The number of shares outstanding increased from 443,088,509 as of March 31, 2011 due to issuance of 25,942,446 new shares in connection with conversion of US$721.2 million of convertible debt. At the end of June, there were 4.7 million options outstanding under various share incentive programs for management, out of which approximately 2.0 million are vested and exercisable. Operations Offshore drilling units During the period, Seadrill had 43 offshore drilling units in operation (including five tender rigs owned by Varia Perdana) in North Europe, US Gulf of Mexico, South Americas, West Africa, Middle East and Southeast Asia. In addition, one unit was in transit to its first drilling assignment in Mexico, while two tender rig units undertook some preparation activities for their upcoming assignments at a yard in Singapore. For our floaters (drillships and semi-submersible rigs) the economical utilization rate averaged 97 percent compared to 94 percent in the first quarter. The utilization for the floaters was adversely impacted by repair and maintenance of the blow out preventer (BOP) on the drillship West Polaris. For our jack-up rigs, the economical utilization in the second quarter was 92 percent as compared with 93 percent in the first quarter. The reason for the decrease was mainly related to relocation of a number of rigs between contracts, repair of bull gear equipment on Offshore Intrepid and BOP repairs on a couple of units. For our tender rigs on contract, the average economic utilization for the second quarter was 98 percent compared to 99 percent in the first quarter. If we include the semi-tender West Menang, which was at yard during the quarter, the tender rig economic utilization reduces to 88 percent. Page 2 Table 1.0 Contract status offshore drilling units Unit Current client Area of location Contract start Contract expiry Semi-submersible rigs West Alpha ** BG Consortium Norway May 2009 May 2013 West Aquarius Exxon Southeast Asia/China Feb 2009 Feb 2013 West Capricorn (NB*) Singapore – Jurong Shipyard West Eminence Petrobras Brazil Jul 2009 Jul 2015 West Hercules Husky China Nov 2008 May2013 West Leo (NB*) Singapore – Jurong Shipyard West Orion Petrobras Brazil Jul 2010 Jul 2016 West Pegasus (NB*) PEMEX Mexico Aug 2011 Aug 2016 West Phoenix ** Total Norway Jan 2009 Dec 2014 West Sirius BP USA Jul 2008 Jul 2014 West Taurus Petrobras Brazil Feb 2009 Feb 2015 West Venture ** Statoil Norway Aug 2010 Jul 2015 Drillships West Capella Total Nigeria Apr 2009 Apr 2014 West Gemini Total Angola Sep 2010 Sep 2012 West Navigator ** Shell Norway Jan 2009 Dec 2012 West Polaris Exxon Brazil Oct 2008 Oct 2012 West Auriga (NB*) South Korea – Samsung Shipyard West Tellus (NB*) South Korea – Samsung Shipyard West Vela(NB*) South Korea – Samsung Shipyard HE Jack –ups West Elara (NB*) ** Statoil Singapore – Jurong Shipyard Nov 2011 Nov 2016 West Epsilon ** Statoil Norway Dec 2010 Dec 2014 West Linus (NB*) ** ConocoPhillips Singapore – Jurong Shipyard Jan 2014 Dec 2018 BE Jack-up rigs Offshore Courageous Shell Malaysia Jan 2009 Jan 2013 Offshore Defender Petrobras Brazil Mar 2010 Feb 2012 Offshore Freedom Odfjell Saudi Arabia / Kuwait Jun 2009 May 2013 Offshore Intrepid Odfjell Saudi Arabia / Kuwait May 2009 Nov 2012 Offshore Mischief Anadarko Brazil Jul 2010 Jan 2012 Offshore Resolute BHP Billiton Vietnam May 2011 Apr 2015 Offshore Vigilant BHP Biliton Trinidad & Tobago Jul 2011 Nov 2011 West Ariel VSP Vietnam Nov 2009 Dec 2011 West Callisto Premier Oil Indonesia Aug 2010 Nov 2011 West Cressida PTTEP Thailand Nov 2010 May 2014 West Janus*** PCPPOC Malaysia Aug 2008 Oct 2011 West Leda PTTEP Thailand Jun 2011 Feb 2012 West Prospero VSP Vietnam Nov 2010 Dec 2011 West Triton CPOC Malaysia Dec 2010 Feb 2015 West Castor (NB*) Singapore – Jurong Shipyard West Tucana (NB*) Singapore – Jurong Shipyard West Telesto (NB*) China – Dalian Shipyard West Oberon (NB*) China – Dalian Shipyard Tender rigs T4 Chevron Thailand Jul 2008 Jul 2013 T7 Chevron Thailand Nov 2006 April 2013 T11 Chevron Thailand May 2008 May 2013 T12 Chevron Thailand Apr2011 Apr 2014 T15 (NB*) Chevron China – COSCO Shipyard May 2013 May 2018 T16 (NB*) Chevron China – COSCO Shipyard Nov 2013 Nov 2018 T17 (NB*) China – COSCO Shipyard West Alliance Shell Malaysia Jan 2010 Jan 2015 West Berani ConocoPhillips Indonesia Jan 2009 Dec 2012 West Jaya (NB*) BP Intransit to Trinidad & Tobago Sep 2011 Sep 2013 West Esperanza (NB*) Singapore - Keppel FELS West Menang Murphy Malaysia Jul 2011 Jan 2013 West Pelaut Shell Brunei Apr 2009 Mar 2015 West Setia Chevron Angola Aug 2009 Aug 2012 West Vencedor Chevron Angola Mar 2010 Mar 2015 * Newbuilding under construction or in mobilization to its first drilling assignment. ** Owned by our subsidiary NADL in which we own 75 percent of the outstanding shares. *** Seadrill has entered into an agreement to sell the unit, a transaction, which is expected to be completed during the fourth quarter, 2011. Page 3 Next quarter operational events We expect our third quarter 2011 earnings to be favorably impacted by the deepwater semi-submersible rig West Pegasus commencing operations in August, a full quarter in operation for the jack-up rig Offshore Resolute and improved contribution from the jack-up rig West Epsilon which received a reduced dayrate for a short period in the second quarter in connection with a yard-stay. In addition, the semi-tender West Menang will commence operations for Murphy in August after undergoing a yard-stay in the second quarter 2011. However, the third quarter will be adversely affected by 11 days downtime on the ultra-deepwater drillship West Polaris as well as loss of revenue following the divestment of the jack-up rig West Juno offset by a US$18 million gain on sale of the same rig. Newbuilding program Since the filing of our first quarter 2011 report in May, we have ordered a further semi-tender rig from Keppel FELS in Singapore bringing the total number of newbuild units under construction to 17. Total project price for this new rig, including project management, the drilling equipment set, spares, capitalized interest and operation preparation is estimated at US$200 million and delivery is scheduled for the second quarter 2013. The rig is based on a similar design and specification as the semi-tender, West Jaya, which was delivered from Keppel FELS earlier this year. Out of the 17 units, six are ultra-deepwater units, two harsh environment jack-up rigs, four premium benign environment jack-up rigs, three tender rigs and two semi-tender rigs. West Pegasus recently commenced operations for PEMEX in Mexico while West Jaya is in transit to Trinidad and Tobago on a heavy-lift vessel following some additional outfitting in Singapore in accordance with customer requirements. Commencement of operations for BP in Trinidad and Tobago is scheduled for September this year. Also in August, our majority owned subsidiary, North Atlantic, took delivery of the harsh environment jack-up rig West Elara. The rig is currently in transit to Norway where some final modification work in preparation for the long-term contract with Statoil will be undertaken. The rig is expected to arrive in Norway in October and commence operation for Statoil late November this year. In the fourth quarter 2011, we will take delivery of the ultra-deepwater semi-submersible rigs West Capricorn and West Leo from the Jurong shipyard in Singapore. The remaining 12 units under construction are scheduled for delivery between the fourth quarter 2012, and third quarter 2013. The remaining payable yard installments are some US$3.1 billion in total. For further information about the newbuilding program, see Note 6 to the financial accounts. Operations in associated companies Archer Limited (“Archer”) Archer is an international oilfield service company listed on the Oslo Stock Exchange. We currently own 117,798,650 shares in Archer, which represents a gross value of US$587 million based on the closing share price of NOK26.92 on August 23, 2011. Archer contributed US$0 million to our second quarter net income compared to a loss of US$12 million in the first quarter. Contribution from Archer is reported as part of investment in associated companies under other financial items. In early August, Archer announced the acquisition of the US drilling service company, Great White Energy Services. In light of the developments in the financial markets, the initially agreed purchase price was reduced from US$742 million to US$630 million on a cash and debt free basis. The transaction is fully financed by Archer’s existing bank syndicate through a combination of bank debt and a bridge facility, which is due on December 31, 2011. To expedite the financing, Archer's largest shareholders, Seadrill and Lime Rock, have given certain undertakings to the lending banks and the company including upholding their total ownership share in any equity offering. Seadrill sees the growth of Archer as an opportunity to generate strategic value for its shareholders. The Board has considered various options including distribution of the Archer shares to Seadrill’s shareholder. The Board sees a great opportunity to add value by having a strong strategic shareholder in Archer at this stage when the company is going through a period of rapid growth. This decision might, however, change over time. For more information on Archer, see their separate quarterly report published on www.archerwell.com. For more information on Archer, see their separate quarterly report published on www.archerwell.com. Page 4 Asia Offshore Drilling Ltd (“AOD”) In late June 2011, we acquired a 33.75 percent ownership stake in AOD in a private placement. The invested amount was US$54 million. AOD originally had two MOD-V B-Class jack-up rigs under construction at Keppel FELS in Singapore and option agreements for the construction of two further similar units. The proceeds from the private placement will be used to exercise the first of the two options. In addition to our ownership interest, it has also been agreed that Seadrill will assume the responsibility for the construction supervision, project management, as well as corporate and commercial management of AOD’s jack-up rigs. The contribution from AOD excluding the management fees will be reported as part of ‘investment in associated companies’ reported under other financial items. For more information on AOD, see their separate quarterly report published on www.aodrilling.com. Varia Perdana Bhd. We have a 49 percent ownership interest in Varia Perdana Bhd, which owns and operates five self-erecting tender rigs. During the second quarter, the tender barge T3 worked for PTTEP in Thailand and T10 worked for Chevron in Thailand. The tender barge T6 completed work for Carigali Hess in the Malaysia - Thailand Joint Development Area while the Teknik Berkat worked for Petronas Carigali and T9 worked for Exxon Mobil Exploration & Production Malaysia. Varia Perdana contributed US$11 million to our second quarter earnings compared to US$12 million in the first quarter. Contribution from Varia Perdana is reported as part of investment in associated companies under other financial items. SapuraCrest Bhd. We have an ownership interest of 23.6 percent, or 301,132,020shares, in the Malaysian oil service provider, SapuraCrest Bhd that is listed on the Malaysian Stock Exchange. Among other things, SapuraCrest owns 51 percent of Varia Perdana Bhd and has a strong foothold in the deepwater construction market in the Asia Pacific region. SapuraCrest is currently establishing a foothold in the Brazilian offshore construction market with assistance from Seadrill. Our holding in SapuraCrest has a gross value of some US$433 million based on the closing share price on August 23, 2011, compared to a book value of US$99 million. The market conditions for the company’s business remain attractive and it contributed US$6 million to our performance in the second quarter, slightly down from US$7 million in the first quarter. Contribution from SapuraCrest is reported as part of investment in associated companies under other financial items. On July 11, 2011, Integral Key Sdn Bhd (“IKSB”) made an offer to acquire SapuraCrest Petroleum Bhd for a total consideration of RM5.87 billion, equivalent to RM4.60 per share. The acquisition consideration is to be satisfied by issuance of new shares in IKSB and a cash payment with split of 80% shares and 20% cash. On August 5, 2011, the Board of SapuraCrest Petroleum Bhd informed that they had evaluated the proposal and resolved to accept the offer from IKSB. The proposed merger, which is subject to a number of approvals, will be voted on in an Extraordinary General Meeting later this year. If the merger is consummated, Seadrill will based on the terms announced receive US$70 million in cash and will own approximately 11.8 percent of IKSB. For more information on SapuraCrest, see their separate quarterly report published on www.sapuracrest.com. Other investments in offshore drilling companies Ensco plc As a result of the merger between Pride International Inc (“Pride”) and Ensco plc (“Ensco”) our ownership interest in Pride has been converted into US$257 million in cash and 3.5 percent ownership interest in Ensco. The new holding in Ensco is currently comprised of direct ownership of 95,560 shares and forward contracts for 7,788,000 shares at an average strike price per share of US$52.7. Based on a closing share price of US$42.97 on August 23, 2011, our exposure has a gross value of some US$339 million. New contracts and contract extensions Subsequent to the filing of our 2011 first quarter report, we have entered into the following new contracts and contract extensions: Late May, PTTEP awarded a nine-month contract to our jack-up rig West Leda, for operations offshore Thailand. The agreed daily rate is US$130,000. In June, we secured a contract with a subsidiary of Santos Ltd for the jack-up rig Offshore Resolute. The expected duration for the three well drilling assignment is minimum 130 days, and the client has an option for two further wells. The agreed daily rate for operations offshore Bangladesh is US$135,000. In August, additional work has been on a number of units; Page 5 We secured two three-year contracts for the jack-up rigs West Triton and Offshore Resolute with KJO (AL-Khafji Joint Operations) in the joint development zone between the Kingdom of Saudi Arabia and Kuwait. The agreed daily rates are US$145,000 and US$140,000, respectively. Both contracts include an option for KJO to extend the contract term by one more year. We secured a 16 months contract extension with Chevron for the tender rig T7 for operations in Thailand. The agreed daily rate for the extension is US$88,000. We received a notice from Exxon exercising their first out of three options for contract extension on the semi-submersible rig West Alpha. The extension is for 90 days at an agreed dayrate of US$477,500. We were awarded a one-year extension for the jack-up rig Offshore Courageous by Shell for operations in Malaysia. The daily rate on the extension is US$134,500 including US$4,500 in bonus potential. We received a letter of intent from Chevron for a one-year assignment for the semi-tender rig West Berani in Indonesia at a daily rate of US$170,000. Furthermore, in the first quarter 2011 report, we announced a one-year extension with Husky for the ultra-deepwater semi-submersible rig West Hercules. This contract extension is subject to certain governmental approvals. These approvals have not been received as of today and as such, there is a risk that the extension may not materialize. In view of this, Seadrill is working on alternative employment and are optimistic that equal or better alternatives can be secured if the contract is not extended. For more detailed information regarding dayrates and contract durations including escalation, currency adjustment or other minor changes to dayrates and duration profiles, see our fleet status report or news releases on the our web site www.seadrill.com. Market development The outlook and fundamentals for the oil and gas industry continue to look attractive in spite of the recent turmoil in the financial markets related to sovereign debt concerns in the Eurozone and the United States. An environment of historically high oil prices based on expected growth in oil and gas demand has led to increases in spending on exploration and development activities by our customers and higher demand for high specification units that can offer superior technical capabilities, operational flexibility and reliability, in shallow water as well as in deep and ultra-deep waters. In addition, high depletion rates for mature fields lead us to remain optimistic about the demand for drilling services from those contractors who can demonstrate the expertise to operate high specification drilling rigs. The current oil price should be viewed in light of a global geo-political climate characterized by ongoing political instability in the Middle East and North Africa as well as the uncertainty surrounding the world economy. Ultra-deepwater floaters (>7,500 ft water) The worldwide tendering of and contracting for ultra-deepwater units shows a healthy development. At the same time, the supply of ultra-deepwater rigs continues to grow as the number of newbuild orders placed after October 2010 has increased from 31 unit to 37 since the end of May. As a result of high demand, uncontracted ultra-deepwater newbuilds are being absorbed by oil companies prior to their deliveries from the yards. This has significantly reduced the number of ultra-deepwater rigs available in the next twelve months, dropping from 18 rigs in the fourth quarter 2010 to eight rigs currently available. Given the demand outlook, we expect that the newbuilds that have been ordered on speculation will continue to be absorbed into the market with no material adverse effect on utilization rates or dayrate levels over the next couple of years. The Brazilian market has in particular demonstrated strong demand for additional ultra- deepwater rigs through active tendering and contracting activities. This improvement in sentiment has been supported by continued demand growth in Africa with ongoing opportunities in multiple areas including Nigeria, Angola, Ghana and Egypt. The drilling activity in the US Gulf of Mexico is still hampered by the effects of the tragic Macondo incident. While a number of permits have been issued already this year, ongoing regulatory uncertainty and the slow pace of permit approvals continues to discourage oil companies from making long-term commitments for work in this area. As a result, the number of floaters in the US Gulf of Mexico, which stood at 31 rigs prior to the Macondo incident, remains at only 25 rigs. We expect this to be short-term phenomenon and believe the number of rigs in operation will pick up again matching the pace of issuance of drilling permits. Together, the Gulf of Mexico, Brazil and West Africa continue to be the core focus areas of our customers’ ultra-deepwater exploration and production activities. Page6 Premium jack-up rigs (>350 ft water) The market for premium jack-up rigs continued to show measured improvement with strong interest from customers, increased tendering activity and upward trends in dayrates in most regions. As a result, eight new jack-up rigs have been ordered bringing the total number of newbuilds ordered since October last year to 48. Oil companies remain attracted to the safety and efficiency gains offered by the newer and higher specification jack-up rigs, operated by prudent drilling contractors. Demand for high specification jack-up rigs continues to be strongest within the traditional Asia Pacific market where the majority of our fleet also operates. Demand has increased in the Arabian Gulf market over the course of the year and our recent long-term contracts for two rigs will facilitate a stronger presence in this growing market. Having four high specification jack-up rigs operating in this market early next year will position us for further growth in a region that typically offers long-term contract opportunities. In addition, demand is growing in a number of smaller markets and we continue to see opportunities in a variety of areas including West Africa, Central and South America. At present, the current utilization in the premium jack-up market has remained above 98% as opposed to a 76% average for the global jack-up rig fleet. Tender rigs As for the other rig classes, our tender rig customers are increasingly focused on utilizing the services of contractors who can provide quality equipment along with operational experience. We continue to see strong interest from oil companies for the concept, which provides a versatile and cost effective alternative to a fixed or floating platform solution. The return on investment in this asset class remains attractive and combined with our optimistic view about the outlook for this asset class, we have recently ordered both an additional tender barge and an additional semi-tender on speculation to serve this growing market. These newbuild commitments are in line with our strategy to focus our efforts on owning and operating higher specification assets in all asset classes in which we operate. In addition to the traditional tender rig markets, we continue to see growing interest in this concept from other regions. Corporate strategy, dividend and outlook Seadrill is one of the leading offshore drilling companies in the global oil and gas industry with presence in all the important offshore regions. We are the second largest owner and operator of ultra-deepwater units in the industry, the largest owner and operator of self-erecting tender rigs and the largest owner and operator of modern premium jack-up rigs. Seadrill also has the most modern drilling fleet among the major rig operators. Growth and Investments We have since our incorporation followed a strategy to develop a fleet of new premium offshore drilling units through newbuild orders and targeted acquisitions of modern assets. In line with this strategy, we have invested significantly in new rigs with enhanced technical capability over the last 12 months. The rig acquisitions and newbuild orders amount to some US$5 billion in this period, including five ultra-deepwater units, six jack-up rigs and four tender rigs, which have increased our fleet to a total of 60 units. Our most recent investments have been the order of a new semi-tender rig at an estimated total price of US$200 million and the acquisition of a 33.75% ownership stake in Asia Offshore Drilling Limited, which has three jack-up rigs under construction and a fixed priced option for an additional fourth rig. These investments have been undertaken in line with our optimistic view on the outlook for our business and in particular demand for premium modern assets coupled with strong operational experience and track-record in all water depths. These are all high quality rigs that will meet our customers’ requirements and specifications. As an example we earlier this month agreed three year contracts for two of our modern jack-up rigs for operation in the joint development zone between the Kingdom of Saudi Arabia and Kuwait. In line with this development and our strategy to continuously upgrade our fleet, we took the opportunity to dispose of our oldest jack-up, the 1985-built West Janus. The total contribution from the sale will be US$73 million providing us with a US$50 million gain on sale with closing of the transaction currently expected in October this year. The proceeds will be reinvested to fund delivery of new units. Page 7 In spite of the recent turbulence in the financial markets, we expect the demand for hydrocarbons to continue to increase. The oil and gas industry face challenges in replacing and increasing existing production accelerating a shift towards resources in more remote areas and in deeper waters, emphasizing the need for technically more advanced drilling units. There is no doubt that our customers have quality, equipment outfitting, capacity and asset integrity high on their agenda when they screen the market for suitable units for field developments. We are of the opinion that this focus will drive demand for new units further. In order to create flexibility to react to market developments and special customer requirements, we have reserved the right to build further nine newbuild at yards at predetermined price in addition to the 14 newbuilds already under construction at attractive construction prices. Such options include one ultra-deepwater drillship, six benign environment jack-up rig, one harsh environment jack-up and one tender rig. On the market outlook, we see sound demand for premium drilling units in conventional waters as contracting activity has improved significantly over the course of the year. The recent oil discoveries in the North Sea as well as in the Barent Sea are creating long-term optimism in harsh environment. This is already a tight market when it comes to availability of modern assets. Attractive oil price and significant exploration successes in a number of regions over several years, are supporting a strong growth in ultra-deepwater development drilling. In general, we have seen a tightening supply-demand balance developing in the markets where we are represented. Financial flexibility We have increased our financial flexibility earlier this year through the closing of the IPO in North Atlantic Drilling that freed up approximately US$700 million in cash at the parent company level. Furthermore, we completed the conversion of US$721.5 million of convertible debt in May. As part of the North Atlantic Drilling transaction, we also hold US$500 million worth of North Atlantic bonds. In addition, we have a significant number of rigs that have not been used as securities for our debt. At present, the corresponding number of rigs is 20 of which 13 are newbuilds under construction. These units are estimated to have an aggregated market value of some US$5.7 billion compared to remaining yard installments related to the committed newbuild program of US$3.1 billion. Furthermore, we have currently a portfolio of liquid holdings of some US$950 million. As such, we are comfortable with our financial position to take delivery of the two new ultra-deepwater units at the end the year as well as the distribution of dividend. Quarterly Cash Dividend In the first quarter 2011 report, the Board increased the long-term quarterly dividend to US$0.70 based on improved market outlook for high quality drilling units and strong earnings visibility and decided to pay out an additional US$0.20 per share during the next four quarters, payable by US$0.05 per quarter. In line with this communication, the Board has resolved to pay out a dividend of US$0.75 per share for the second quarter 2011. The ex. dividend date is September 6, 2011, record date is September 8, 2011 and payment date is on or about September 20, 2011. Other Significant Investments We continue to hold various ownership interests in other listed offshore drilling and oil service companies. The current portfolio includes among others a 36.5% holding in Archer Limited, a 23.6% holding in SapuraCrest Bhd and a 3.5% holding in Ensco plc following its take over of Pride (in which we had a 9.3% stake) that was consummated in June.We note that an offer has been filed with Malaysian Stock Exchange for SapuraCrest Bhd that has also been recommended by the Board of SapuraCrest. We are of the opinion that these holdings add significant flexibility to our Company financially. The Board evaluates the prospects of these investments on a continuous basis. At current market prices, the sale of these holdings could free up some US$950 million in cash proceeds. Seadrill has historically been successful in investing in other offshore companies and projects. The Board will continue such investing activities that could be of either strategic or financial nature in companies that are considered to have undervalued modern assets with potential for revaluation. Near term prospects Our ambition is to deliver the highest overall shareholder return in our industry through dedicated and targeted focus on operational management, financial management and active portfolio management. We continue to improve the operational predictability, cost performance, safety and environment (HSE) of our rig fleet. This quarter we saw improved economic utilization for our floaters, maintained high utilization for the tender rigs on contract but somewhat lower utilization on our benign environment jack-up rigs due to idle time between contracts and some equipment repair. In July and so far in August, we have had strong utilization performance for our rigs on contract and in operations. We continue to see a positive trend and development in this area. Page 8 Furthermore, we are on a monthly basis increasingly receiving positive and encouraging feedback from our major clients. This feedback confirms that Seadrill is established as top worldwide drilling contractor, which provides our clients with a first class reliable, efficient and safe service. The Board believes that such customer satisfaction over time will create unique opportunities for our Company. The Board wants to thank all employees for their contribution to this success. This year the market conditions for ultra-deepwater units have tightened and there is at present a balance between demand and supply. We have two new ultra-deepwater rigs being delivered towards the end of the year that are now amongst the very first rigs available to the market. This makes us optimistic when it comes to securing work for these units at attractive terms. For our jack-up rigs and tender rigs, the outlook remains sound as well. We are already in advanced discussions regarding contract extensions and/or renewals for a number of rigs that are completing their existing contracts around year-end and early next year, which will contribute positively to our performance. For the third quarter 2011, we expect our EBITDA to improve further as we increase the number of units in operation and see improved contribution from some of the existing units. Our ambition remains to grow our annual EBITDA to US$3 billion. Based on our newbuild orders and current underlying market fundamentals, the Board is of the opinion that this is a realistic target for the next two to three years. The Board is excited about the increased activities in the ultra-deepwater market and is hopeful that this demand combined with the tight supply situation will push rates above the US$500,000 level in the next six months period. The Board is confident that it will be able to deliver solid results and significant dividend payment to the shareholders in the years to come. Forward Looking Statements This report contains forward-looking statements. These statements are based on various assumptions, many of which are based, in turn, upon further assumptions, including Seadrill management’s examination of historical operating trends. Including among others, factors that, in Seadrill’s view, could cause actual results to differ materially from the forward looking statements contained in this report are the following: (i) the competitive nature of the offshore drilling industry; (ii) oil and gas prices; (iii) technological developments; (iv) government regulations; (v) changes in economical conditions or political events; (vi) inability of Seadrill to obtain financing for the newbuilds or existing assets on favorable terms or at all; (vii) changes of the spending plan of our customers; (viii) changes in Seadrill’s operating expenses including crew wages; (ix) insurance; (x) dry-docking; (xi) repairs and maintenance; (xii) failure of shipyards to comply with delivery schedules on a timely basis; (xii) and other important factors mentioned from time to time in our reports filed with the United States Security Exchange Commission (“SEC”) and the Oslo Stock Exchange. August 25, 2011 The Board of Directors Seadrill Limited Hamilton, Bermuda Questions should be directed to Seadrill Management AS represented by: Alf C Thorkildsen: Chief Executive Officer Esa Ikäheimonen: Chief Financial Officer Jim Daatland: Vice President Investor Relations Page 9 Seadrill Limited INDEX TO UNAUDITED INTERIM FINANCIAL STATEMENTS Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 Page 2 Unaudited Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2011 and 2010 Page 3 Unaudited Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 Page 4 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 Page 5 Unaudited Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2011 Page 7 Notes to Unaudited Interim Financial Statements Page 8 1 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and six month periods ended June 30, 2011 and 2010 (In millions of US$) Three month period ended June 30, Six month period ended June 30, Operating revenues Contract revenues Reimbursables 24 39 50 72 Other revenues 3 8 6 18 Total operating revenues Operating expenses Vessel and rig operating expenses Reimbursable expenses 22 38 47 69 Depreciation and amortization General and administrative expenses 43 39 95 76 Total operating expenses Net operating income Financial items Interest income 5 9 12 28 Interest expenses ) Share in results from associated companies 17 5 36 23 Gain/ (loss) on derivative financial instruments ) Foreign exchange (loss) (5 ) 0 ) 0 Gain on remeasurement of previously held equity interest 0 0 Gain on bargain purchase 0 56 0 56 Gain on loss of control in subsidiary 0 0 0 Gain on realization of marketable securities 0 0 Other financial items 1 45 (2 ) 47 Total financial items (0 ) ) Income before income taxes Income taxes ) Net income Net income attributable to the parent Net income attributable to the non-controlling interest 30 13 37 34 Basic earnings per share (US$) Diluted earnings per share (US$) Declared regular dividend per share (US$) 2 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME for the three and sixmonth periods ended June 30, 2011 and 2010 (In millions of US$) Three month period ended June 30, Six month period ended June 30, Net income Other comprehensive income/ (loss), net of tax: Change in unrealized gain/ (loss) on marketable securities ) Change in unrealized foreign exchange differences 5 ) 28 ) Change in unrealized gain/ (loss) on interest rate swaps in subsidiaries 0 0 1 (2 ) Change in unrealized gain/ (loss) on interest rate swaps in VIEs 1 ) 8 ) Other comprehensive income/ (loss): ) Total comprehensive income for the period Comprehensive income attributable to the parent Comprehensive income attributable to the non-controlling interest 31 1 55 13 Accumulated other comprehensive income as per June 30, 2011 and December 31, 2010: The total balance of accumulated other comprehensive income is made up as follows: June 30, December 31, Unrealized gain on marketable securities 1 Unrealized gain on foreign exchange 96 Actuarial gain relating to pension ) ) Unrealized gain/ (loss) on interest rate swaps in subsidiaries 0 (1 ) Unrealized gain/ (loss) on interest rate swaps in VIEs ) ) Accumulated other comprehensive income 51 Note: All items of other comprehensive income/ (loss) are stated net of tax. The applicable amount of income taxes associated with each component of other comprehensive income is $0 due to the fact that the items relate to companies domiciled in non-taxable jurisdictions. However for actuarial loss related to pension, the applicable amount of income taxes is US$4.2 million as this item is related to companies domiciled in Norway where the tax rate is 28%. See accompanying notes that are an integral part of these Consolidated Financial Statements. 3 Seadrill Limited UNAUDITED CONSOLIDATED BALANCE SHEETS (In millions of US$) ASSETS June 30, December 31, Current assets Cash and cash equivalents Restricted cash Marketable securities 40 Accounts receivables, net Amount due from related party Other current assets Total current assets Non-current assets Investment in associated companies Newbuildings Drilling units Goodwill Other intangible assets 0 57 Restricted cash Deferred tax assets 6 30 Equipment 17 Other non-current assets Total non-current assets Total assets LIABILITIES AND EQUITY Current liabilities Current portion of long-terrn. debt Trade accounts payable 47 95 Other current liabilities Total current liabilities Non-current liabilities Long-term interest bearing debt Long-term debt to related party Deferred taxes 95 Other non-current liabilities Total non-current liabilities Commitments and contingencies Equity Common shares of par value US$2.00 per share: 800,000,000 shares authorized 466,707,575 outstanding at June 30, 2011 (December, 31 2010: 443,125,691 ) Additional paid in capital Contributed surplus Accumulated other comprehensive income 51 Accumulated earnings Non-controlling interest Total equity Total liabilities and equity 4 UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS for the six month periods ended June 30, 2011 and 2010 (In millions of US$) Six month period ended June 30, Cash Flows from Operating Activities Net income/ (loss) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred loan charges 18 13 Amortization of unfavorable contracts ) ) Amortization of favorable contracts 12 0 Amortization of mobilization revenue ) ) Share of results from associated companies ) ) Share-based compensation expense 6 8 Unrealized (gain)/ loss related to derivative financial instruments 39 Dividend received from associated company 0 25 Deferred income tax expense 51 55 Unrealized foreign exchange loss (gain) on long term interest bearing debt 19 ) Non cash gain recognized related to acquisition of subsidiary 0 ) Non cash gain recognized related to realization of marketable securities ) 0 Non cash gain recognized related to loss of control ) 0 Changes in operating assets and liabilities, net of effect of acquisitions Unrecognized mobilization fees received from customers 12 26 Trade accounts receivable ) ) Trade accounts payable ) ) Prepaid expenses/accrued revenue ) ) Other, net (2 ) ) Net cash provided by operating activities 5 UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS for the six month periods ended June 30, 2011 and 2010 (In millions of US$) Cash Flows from Investing Activities Additions to newbuildings ) ) Additions to rigs and equipment ) ) Change in margin calls and other restricted cash 4 ) Proceed from repayment of short term loan to related parties 0 90 Investment in subsidiaries, net of cash acquired ) 7 Cash deconsolidated upon loss of control in subsidiary ) 0 Investment in associated companies 0 (8 ) Short term loan granted to related parties 0 ) Proceeds from realization of marketable securities Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from debt Repayments of debt ) ) Debt fees paid ) ) Change in current liability related to share forward contracts 0 ) Contribution (to) / from non-controlling interests ) 0 Contribution from non-controlling interests related to private placement 0 Proceeds from issuance of equity 0 Purchase of treasury shares ) ) Proceeds from sale of treasury shares 8 6 Dividends paid ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 7 (5 ) Net increase/ (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the year Cash and cash equivalents at the end of period Supplementary disclosure of cash flow information Interest paid ) ) Taxes paid ) ) See accompanying notes that are an integral part of these Consolidated Financial Statements. 6 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY for the six months ended June 30, 2011 (In millions of US$) Share Capital Additional paid-in capital Contributed surplus Accumulated OCI Retained earnings NCI Total Equity Balance at December 31, 2010 Sale of treasury shares 1 7 8 Purchase of treasury shares (6 ) ) ) Employee stock options issued 6 6 Private placement in subsidiary Unrealized gain/(loss) on marketable securities ) ) Foreign exchange differences 18 10 28 Change in unrealized (loss) on interest rate swaps in VIEs 8 8 Change in unrealized (loss) on interest rate swaps in subsidiaries 1 1 Dividend payment ) ) Dividend paid to Non-controlling interests in VIE ) ) Paid to Non-controlling interest in VIE (4 ) ) ) Deconsolidation of subsidiary ) ) Induced conversion of convertible bonds 53 Net income 37 Balance at June 30, 2011 51 See accompanying notes that are an integral part of these Consolidated Financial Statements. 7 Unaudited notes to the condensed financial statements Note 1- General information Seadrill Limited ("we", "the Company", or "our") is a publicly listed company on the New York Stock Exchange and the Oslo Stock Exchange. We were incorporated in Bermuda in May 2005. Assisted by the acquisition of other companies and investment in newbuildings, we have developed into an international offshore drilling contractor providing services within drilling and well services, and as of June 30, 2011 we owned and operated 39 offshore drilling units, and have additionally 17 units under construction. Our versatile fleet consists of drillships, jack-up rigs, semi-submersible rigs and tender rigs for operations in shallow and deepwater areas, as well as benign and harsh environments. In addition to owning and operating offshore mobile drilling units and tender rigs, we provide platform drilling, well intervention and engineering services through the separately Oslo Stock Exchange listed company Seawell Limited, now renamed Archer Ltd ("Archer"), a Bermuda company in which we owned 52.3% up to the end of February 2011. Our ownership has been reduced to 36.4% and as a consequence of this, Archer is no longer fully consolidated into our financial statements, but is instead classified as an investment in an associated company. As used herein, and unless otherwise required by the context, the term "Seadrill" refers to Seadrill Limited and the terms "Company", "we", "Group", "our" and words of similar import refer to Seadrill and its consolidated companies. The use herein of such terms as group, organization, we, us, our and its, or references to specific entities, is not intended to be a precise description of corporate relationships. Basis of presentation The unaudited interim consolidated financial statements are presented in accordance with generally accepted accounting principles in the United States of America (US GAAP) for interim financial information. The unaudited interim consolidated financial statements do not include all of the disclosures required in complete annual financial statements. These interim financial statements should be read in conjunction with our financial statements as at December 31, 2010. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair statement have been included. Significant accounting policies As of this quarter, we have reported Unbilled revenue under the Accounts Receivable line in the Balance Sheet, instead of having it as part of the Other Current Assets line. We have adjusted December 2010 figures for comparison. Other than that, the accounting policies adopted in the preparation of the unaudited interim financial statements are consistent with those followed in the preparation of our annual consolidated financial statements and accompanying notes for the year ended December 31, 2010. 8 Unaudited notes to the condensed financial statements Note 2– Segment information Operating segments We provide offshore drilling services to the oil and gas industry. Our business has been organized into segments based on differences in management structure and reporting, economic characteristics, customer base, asset class and contract structure. We have in 2010 and 2011 significantly expanded our fleet of drilling rigs through acquisitions of new rigs and newbuilding orders. In response to this development and the deconsolidation of Archer, management has reviewed our internal reporting structure including the operating and reporting business segments. This review has resulted in a change in our reporting segments reflecting how the Board and our directors assess performance and allocates resources. This change had effect from January 1, 2011, but the segments have also been retrospectively recasted for comparison sake. We currently operate in the following three segments: Floaters: We offer services encompassing drilling, completion and maintenance of offshore exploration and production wells. The drilling contracts relate to semi-submersible rigs and drillships for harsh and benign environments in mid-, deep- and ultra-deep waters. Jack-up rigs: We offer services encompassing drilling, completion and maintenance of offshore exploration and production wells. The drilling contracts relate to jack-up rigs for operations in harsh and benign environment. Tender rigs: We offer services encompassing drilling, completion and maintenance of offshore production wells in Southeast Asia, West Africa and the Americas. The drilling contracts relate to self-erecting tender rigs and semi-submersible tender rigs. Segment results are evaluated on the basis of operating profit, and the information given below is based on information used for internal reporting. The accounting principles for the segments are the same as for our consolidated financial statements. Total operating revenues (excluding gain on sale of drilling units) (In millions of US$ ) Three months ended June 30, Six months ended June 30, Floaters Jack-up rigs Tender rigs Well Services * 0 Total * Represents the activity up to the time of deconsolidation in February 2011. 9 Unaudited notes to the condensed financial statements Depreciation and amortization (In millions of US$ ) Three months ended June 30, Six months ended June 30, Floaters 86 70 Jack-up rigs 37 19 71 36 Tender rigs 25 16 39 27 Well Services* 0 5 6 11 Total * Represents the activity up to the time of deconsolidation in February 2011. Operating income - net income (In millions of US$ ) Three months ended June 30, Six months ended June 30, Floaters Jack-up rigs 49 40 72 Tender rigs 40 55 89 89 Well Services* 0 19 5 31 Operating income Unallocated items: Total financial items 0 ) Income taxes ) Net income * Represents the activity up to the time of deconsolidation in February 2011. Total Assets (In millions of US$ ) June 30, December 31, Floaters Jack-up rigs Tender rigs Well Services* - Total * Deconsolidated in February 2011. . 10 Unaudited notes to the condensed financial statements Note 3 – Earnings per share The computation of basic earnings per share ("EPS") is based on the weighted average number of shares outstanding during the period. Diluted EPS includes the effect of the assumed conversion of potentially dilutive instruments. The components of the numerator for the calculation of basic and diluted EPS are as follows: (In millions of US dollar) Three months ended June 30, Six months ended June 30, Net income available to stockholders Effect of dilution 15 18 31 36 Diluted net income available to stockholders The components of the denominator for the calculation of basic and diluted EPS are as follows: (Numbers in million) Three months ended June 30, Six months ended June 30, Basic earnings per share: Weighted average number of common shares outstanding Diluted earnings per share: Weighted average number of common shares outstanding Effect of dilutive share options 2 1 2 2 Effect of dilutive convertible bonds 29 55 37 55 Note 4 – Marketable securities The historic cost of marketable securities is marked to market, with changes in fair value recognized as "Other comprehensive income". Marketable securities held by us include approximately 3.5% of the issued shares of Ensco plc. ("Ensco"), 9.2% of the issued shares of Seahawk Drilling Inc. ("Seahawk"), 81.1% of the partially redeemed Petromena NOK2,000 million bond ("Petromena") and 3.3% of Golden Close Maritime bond ("Golden Close"). Marketable securities and changes in their carrying value are as follows: 11 Unaudited notes to the condensed financial statements (In millions of US $) Pride Ensco Seahawk Petromena Golden Close Total Historic cost at December 31, 2010 - 10 13 15 Fair Market value adjustments recognized via OCI as of December 31, 2010 - - 16 - Net book value at December 31, 2010 - 10 29 15 Additions - 5 - - - 5 Fair market value adjustments recognized via OCI - - ) 1 Release of OCI into profit & loss ) - ) Realization of historic cost ) - ) Other than temporary impairments - - (4
